Case: 21-20010    Document: 00516403512        Page: 1    Date Filed: 07/22/2022




           United States Court of Appeals
                for the Fifth Circuit                              United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      July 22, 2022
                                No. 21-20010                         Lyle W. Cayce
                                                                          Clerk

   Eric Demond Lozano,

                                                         Plaintiff—Appellant,

                                    versus

   Deborah L. Schubert, Kitchen Captain, Texas Department of Criminal
   Justice; Robert D. Herrera, Head Warden, Texas Department of
   Criminal Justice; Paul B. Wilder, Assistant Warden, Texas Department
   of Criminal Justice; David E. Nichols, Chaplin, Texas Department of
   Criminal Justice; Amy Oliver, Grievance Coordinator, Texas Department
   of Criminal Justice,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                     for the Southern District of Texas
                           USDC No. 4:18-CV-1183


   Before Higginson, Willett, and Ho, Circuit Judges.
   Stephen A. Higginson, Circuit Judge:
         Eric Demond Lozano, Texas prisoner # 1915276, filed a civil rights
   complaint under 42 U.S.C. § 1983 against various employees of the Texas
   Department of Criminal Justice (TDCJ) who worked at the Wallace Pack
   Unit, a state prison near Navasota, Texas. Lozano, who is Muslim, alleges
   that when he was evacuated from the Stringfellow Unit (a state prison in
Case: 21-20010      Document: 00516403512          Page: 2    Date Filed: 07/22/2022




                                    No. 21-20010


   Otey, Texas) to the Wallace Pack Unit due to Hurricane Harvey, he was not
   provided with kosher meals, even though such meals were received by
   similarly situated Jewish inmates. The district court granted the defendants’
   motion for summary judgment. We REVERSE and REMAND.
                                          I.
          Lozano’s complaint alleges the following relevant facts. On August
   26, 2017, Lozano and other Stringfellow Unit inmates were evacuated to the
   Wallace Pack Unit due to Hurricane Harvey. Upon arrival, Lozano was
   informed that the Wallace Pack Unit did not serve kosher food. However, he
   subsequently learned that Jewish inmates who had been evacuated with him
   were receiving kosher meals. When Lozano inquired about whether he could
   be provided with kosher meals, explaining that he did not eat the regular
   prison meals because of his religious beliefs and that kosher meals, which
   satisfy the dietary precepts of his Islamic faith, had been served to him at the
   Stringfellow Unit, the head warden of the Pack Unit, Robert Herrera,
   allegedly asked him, “When do Muslims eat with Jews?” Herrera also
   allegedly said, “We don’t do kosher here. You are on survival mode.” David
   Nichols, a TDCJ chaplain, allegedly explained to Lozano, “I have a list of all
   Jewish offenders and you are not on the list. . . . I can’t help you.” Deborah
   Schubert, the kitchen captain, allegedly said, “Well you’re not on the Jewish
   list, so I can’t help you.” Assistant Warden Paul Wilder allegedly told
   Lozano, “Muslims don’t eat Jewish food. I can’t help you. . . . You should
   have been a Jew.” Lozano suffered from physical and mental distress as a
   result of his being unable to eat kosher meals, losing 14 pounds and
   experiencing depression and suicidal ideation. He started receiving kosher
   meals on September 21, 2017, after he was transferred to the Leblanc Unit.
          The district court initially dismissed Lozano’s complaint with
   prejudice. The court first determined that collateral estoppel barred Lozano




                                          2
Case: 21-20010      Document: 00516403512           Page: 3    Date Filed: 07/22/2022




                                     No. 21-20010


   from raising a claim under the First Amendment’s Free Exercise Clause. The
   district court then found that “the kosher meals were donated by third parties
   to the Jewish inmate evacuees,” and it accordingly concluded that Lozano
   had failed to state a claim under the Fourteenth Amendment’s Equal
   Protection Clause, reasoning that because the meals “were not directly
   supplied or prepared by prison officials, plaintiff’s allegations raise no viable
   equal protection claim.”
          On appeal, we affirmed the dismissal of Lozano’s Free Exercise claim.
   See Lozano v. Shubert, 770 F. App’x 687, 687-88 (5th Cir. 2019) (per curiam)
   (unpublished). However, we vacated the district court’s dismissal of
   Lozano’s Equal Protection claim, determining, based on “Lozano’s
   allegations in his brief on appeal,” that “[i]t is possible that Lozano has pled
   or could plead an Equal Protection claim.” Id. at 688-89. We further stated
   that “[e]ven if the allegations in Lozano’s complaint do not state a claim
   under the Equal Protection Clause,” the district court improperly “denied
   Lozano an ‘adequate opportunity to cure the inadequacies in his pleading’”
   by dismissing his complaint with prejudice. Id. at 689 (citation omitted).
          The case was remanded to the district court on June 14, 2019. On June
   20, Lozano filed a motion to amend his complaint. However, the district
   court denied the motion as “moot” on June 21, for the stated reason that
   “[n]o proposed amended complaint was submitted for the Court’s review.”
   On August 13, Lozano filed a motion for the appointment of counsel, which
   the district court denied without prejudice the following day.
          On September 17, the defendants filed an answer to Lozano’s original
   complaint. In his reply to the answer, which he filed on October 3, Lozano
   reiterated the allegations that he had made in his original complaint and also
   asserted several new allegations: that a temporary kosher kitchen was
   established in the Wallace Pack Unit bakery during the evacuation; that the




                                          3
Case: 21-20010      Document: 00516403512          Page: 4    Date Filed: 07/22/2022




                                    No. 21-20010


   defendants had brought some kosher food from the Stringfellow Unit to the
   Wallace Pack Unit; that the defendants denied him access to TDCJ-bought
   foods that the Jewish inmates were able to eat; and that when he and the other
   Stringfellow inmates were later transferred to the LeBlanc Unit, he was able
   to eat the same privately-donated kosher food that he had been denied at the
   Wallace Pack Unit. Lozano attached to his response declarations from two
   Jewish inmates stating (1) that Lozano was denied access to non-donated
   kosher foods while at the Wallace Pack Unit and (2) that at the LeBlanc Unit,
   Lozano was able to eat the donated kosher food that he had been denied at
   the Wallace Pack Unit.
          On January 15, 2020, the defendants moved for summary judgment.
   Assistant Warden Wilder submitted an affidavit in support of the motion, in
   which he testified as follows:
          On August 26, 2017, offenders housed at the Stringfellow unit
          in Rosharon, Texas were evacuated to the Wallace Pack unit in
          Navasota, Texas due to Hurricane Harvey. Since the
          Stringfellow Unit is an enhanced Jewish-designated unit, many
          of the evacuated offenders were Jewish and required Kosher
          meals. The Wallace Pack unit does not have a Kosher kitchen
          so originally the evacuated offenders did not receive Kosher
          meals. Soon thereafter, Rabbi Goldstein and his affiliates
          delivered pre-packaged Kosher meals that were donated.
          These donated Kosher meals came with a list of Jewish
          offenders who were to receive the meals.
          I have the responsibility of making sure donated meals are not
          averse to the TDCJ’s security concerns. When it comes to
          approved donated meals the TDCJ treats the donated food as
          belonging to the person or persons to whom the donation is
          intended, and the TDCJ does not interfere in the receipt of the
          donated food as long as it is deemed safe for receipt within the
          unit. I did not create the list of offenders who would receive the
          meals. We merely followed the instructions of Rabbi Goldstein




                                          4
Case: 21-20010     Document: 00516403512           Page: 5   Date Filed: 07/22/2022




                                    No. 21-20010


          concerning how the meals were to be stored, handled, and
          distributed. Only offenders who were on the list provided by
          Rabbi Goldstein could receive the donated Kosher meals. This
          excluded offender Eric Lozano, any other evacuated offenders
          not on the list, and any offender on the unit who identified as
          Jewish. Prior to the evacuation, the Wallace Pack unit did not
          have any Jewish offenders that required a Kosher diet. The
          TDCJ meal plans provide meat-free and pork-free options to
          all offenders that can and do meet many religious restrictions
          concerning meat consumption. Ultimately, when the
          Stringfellow offenders transferred out of the Wallace Pack unit
          the donated Kosher meals did not remain at the Wallace Pack
          unit.
          Rabbi David Goldstein also submitted an affidavit in support of the
   motion. Goldstein explained that he was “under contract with the [TDCJ]
   to serve as the Department’s head rabbi,” and he testified as follows:
          Due to the devastation in Texas caused by Hurricane Harvey,
          the TDCJ inmates at the Stringfellow Unit in Rosharon, Texas
          were evacuated to the Wallace Pack Unit in Navasota, Texas
          on August 26, 2017. During the month of August, I was running
          the distribution of donations for Chabad Harvey Relief in the
          Houston area. I received donated pre-packaged Kosher meals
          from organizations in Chabad Harvey relief to be donated only
          to Jewish inmates affected by Hurricane Harvey. I did not
          influence, have authority, or aid in the creation of making these
          restrictions concerning the donated Kosher meals. On August
          28, 2017, I brought these donated Kosher meals to the Wallace
          Pack unit and provided a list of Jewish offenders that were
          going to receive the meals. I created this list based off the
          Jewish offenders at the Stringfellow unit who were evacuated
          to the Wallace Pack unit due to Hurricane Harvey. I instructed
          the Wallace Pack unit Warden, Assistant Warden, Kitchen
          captain, and unit chaplain on how to handle, store, and
          distribute the meals to keep them Kosher. The Pack unit does




                                         5
Case: 21-20010       Document: 00516403512           Page: 6     Date Filed: 07/22/2022




                                      No. 21-20010


          not have a Kosher kitchen, which is why these meals were being
          donated for these evacuated Jewish offenders.
          The district court granted the summary judgment motion. The court
   noted that Lozano had never submitted an amended complaint, and it
   explained that it could not consider any new allegations that Lozano had
   presented in his response to the defendants’ motion for summary judgment. 1
   The court then found, based the affidavits of Wilder and Goldstein, that “the
   kosher meals were donated by third party donors and earmarked by the
   donors for the Jewish inmate evacuees,” and it concluded, based on this
   finding, that “no equal protection violation is shown.”
          Lozano filed a motion for reconsideration, which the district court
   construed as a motion to alter or amend the judgment under Federal Rule of
   Civil Procedure 59(e) and denied. Lozano appealed.
                                           II.
          Lozano argues that the district court erred by not giving him an
   opportunity to cure the inadequacies in his complaint. Given our court’s
   prior remand, we agree.
          When this case was previously before us, we vacated the district
   court’s dismissal with prejudice of Lozano’s Equal Protection claim. We
   explained that, given “Lozano’s allegations in his brief on appeal,” “[i]t is
   possible that Lozano has pled or could plead an Equal Protection claim.”
   Lozano, 770 F. App’x at 688. Significantly, we stated that “[e]ven if the
   allegations in Lozano’s complaint do not state a claim under the Equal
   Protection Clause,” the district court improperly “denied Lozano an
   ‘adequate opportunity to cure the inadequacies in his pleading’” because it


          1
           The court did not address whether it could consider the new allegations that
   Lozano had presented in his reply to the defendants’ original answer.




                                            6
Case: 21-20010           Document: 00516403512              Page: 7      Date Filed: 07/22/2022




                                            No. 21-20010


   “did not notify Lozano before it dismissed his claim with prejudice.” Id. at
   689 (citation omitted). We highlighted that Lozano “was not given notice
   and an opportunity to amend his complaint, he was not given a questionnaire,
   and he was not afforded a S[p]ears hearing.” Id. 2 We explained that “with
   the benefit of more specific allegations, Lozano may be able to state a claim
   against one or more of the defendants for violating his right to equal
   protection.” Id. (cleaned up).
           In short, because we concluded that Lozano may have a plausible
   claim that his constitutional rights had been violated, we instructed the
   district court to make sure that, on remand, Lozano had an “adequate
   opportunity to cure the inadequacies in his pleading,” despite his status as a
   pro se litigant. Id.; cf. Murrell v. Bennett, 615 F.2d 306, 311 (5th Cir. 1980)
   (“[W]e must always guard against premature truncation of legitimate
   lawsuits merely because of unskilled presentations.”); United States v.
   Riascos, 76 F.3d 93, 94 (5th Cir. 1996) (“To penalize Riascos for less-than-
   perfect pleading is a clear violation of the rule that courts must liberally
   construe pro se pleadings.”).
           “[A] lower court on remand must implement both the letter and the
   spirit of the appellate court’s mandate and may not disregard the explicit
   directives of that court.” Demahy v. Schwarz Pharma, Inc., 702 F.3d 177, 184
   (5th Cir. 2012). However, after we remanded the case to the district court,
   Lozano did not receive either a Spears hearing 3 or a questionnaire, and, when
   Lozano moved to amend his complaint, the district court denied the motion,


           2
             See also Alderson v. Concordia Par. Corr. Facility, 848 F.3d 415, 423 (5th Cir. 2017)
   (“The principal vehicles which have evolved for remedying inadequacy in prisoner
   pleadings are the Spears hearing and a questionnaire to bring into focus the factual and legal
   bases of prisoners’ claims.”)
           3
               See Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985).




                                                  7
Case: 21-20010      Document: 00516403512          Page: 8   Date Filed: 07/22/2022




                                    No. 21-20010


   stating in full, “Plaintiff’s letter requesting leave to amend his complaint in
   this pro se state inmate lawsuit (Docket Entry No. 20) is DENIED AS
   MOOT. No proposed amended complaint was submitted for the Court’s
   review.” Thus, the record does not reveal any action taken to enable Lozano
   to cure the deficiencies in his pleadings. By not giving Lozano an opportunity
   to cure the inadequacies in his complaint though a Spears hearing, a
   questionnaire, an amended complaint, or some other method, the district
   court did not adhere to our court’s mandate.
          The district court offered an explanation for its handling of the case
   on remand in its order denying Lozano’s Rule 59(e) motion, stating that while
   Lozano “contends he was unaware” of the district court’s requirement that
   a proposed amended complaint must be attached to a motion to amend, “the
   Court clearly informed plaintiff of this requirement in its order of April 23,
   2018.” The court further stated, “The Fifth Circuit’s order of remand did
   not alter this requirement, nor did it expressly instruct the Court to order an
   amended petition, a more definite statement of the facts, or a Spears
   hearing.” The district court offered a similar explanation in its summary
   judgment order, stating that “this Court . . . spelled out the steps plaintiff
   needed to consider on remand. . . . [T]his Court informed him that a motion
   for leave to amend his complaint required submission of a proposed amended
   complaint.”
          However, the district court read our mandate too narrowly. While we
   left the exact manner of curing the inadequacies in Lozano’s complaint to the
   court’s sound discretion, we instructed the district court to ensure that, on
   remand, Lozano had an “adequate opportunity to cure the inadequacies in
   his pleading.” Lozano, 770 F. App’x at 689. The record indicates that the
   district court only explicitly “informed” Lozano of its requirement that a
   motion for leave to amend must be accompanied by a proposed amended
   complaint in its order of April 23, 2018, more than a year before the case was



                                         8
Case: 21-20010         Document: 00516403512               Page: 9       Date Filed: 07/22/2022




                                           No. 21-20010


   remanded. The district court’s above-quoted order denying Lozano’s
   motion to amend as “moot” (which was issued in June 2019) also referred to
   this requirement, but the denial order did not “inform[]” Lozano that he was
   free to submit another motion to amend that complied with the requirement
   or otherwise “spell[] out” the steps that Lozano needed to consider on
   remand. For a pro se litigant, such a denial of a motion to amend is not, by
   itself, an “adequate opportunity to cure the inadequacies in his pleading.” At
   a minimum, having denied Lozano’s motion to amend, the district court
   should have construed Lozano’s reply to the defendants’ answer (which, as
   explained above, contained new allegations in addition to restating his
   original ones) as a proposed amended complaint, which it should have
   accepted. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (“[T]he
   court was required to look beyond the inmates’ formal complaint and to
   consider as amendments to the complaint those materials subsequently
   filed.”); Cooper v. Sheriff, Lubbock Cnty., 929 F.2d 1078, 1081 (5th Cir. 1991)
   (“Under the liberal construction given to pro se pleadings, the magistrate
   judge should have construed Cooper’s reply to the defendant’s new answer
   as a motion to amend the complaint.”); Vaughn v. Collins, 8 F.3d 22 (5th Cir.
   1993) (“The district court should have liberally construed Vaughn’s
   ‘response,’ filed after responsive pleading by the respondent, as a request to
   amend, and granted it.” (citation omitted)). 4




           4
              The district court correctly concluded in its summary judgment order that it
   could not consider the allegations that Lozano raised for the first time in his response to the
   defendants’ summary judgment motion. See Cutrera v. Bd. of Supervisors of La. State Univ.,
   429 F.3d 108, 113 (5th Cir. 2005) (“A claim which is not raised in the complaint but, rather,
   is raised only in response to a motion for summary judgment is not properly before the
   court.”). However, as previously noted, the summary judgment order did not acknowledge
   the new allegations that Lozano raised in his reply to the defendants’ answer, let alone
   explain why the court did not consider them.




                                                 9
Case: 21-20010        Document: 00516403512              Page: 10       Date Filed: 07/22/2022




                                          No. 21-20010


                                               III.
           Lozano also argues that the district court erred by granting the
   defendants’ motion for summary judgment. “We review a summary
   judgment de novo, ‘using the same standard as that employed by the district
   court.’” Carnaby v. City of Houston, 636 F.3d 183, 187 (5th Cir. 2011).
   Summary judgment is proper “if the movant shows that there is no genuine
   dispute as to any material fact and the movant is entitled to judgment as a
   matter of law.” Fed. R. Civ. P. 56(a). “We construe all facts and
   inferences in the light most favorable to the nonmoving party when reviewing
   grants of motions for summary judgment.” Dillon v. Rogers, 596 F.3d 260,
   266 (5th Cir. 2010) (citation omitted). 5
           “The law of the case doctrine posits that ordinarily ‘an issue of fact or
   law decided on appeal may not be reexamined either by the district court on
   remand or by the appellate court on a subsequent appeal.’” Demahy, 702
   F.3d at 184 (citation omitted). 6 We laid out the legal standard that governs
   this case in Lozano’s previous appeal:
           The district court . . . . read the pleadings as contending prison
           officials simply refused to divert meals earmarked for Jewish
           inmates to Muslim inmates like Lozano. That would not be a
           problem.
           But Lozano’s allegations in his brief on appeal suggest a
           different situation—one where prison officials either had
           permission to share those donations with non-Jewish inmates,
           or had other non-donated foods they refused to furnish Lozano.


           5
          For the reasons explained above, we will treat Lozano’s complaint as having been
   amended by his reply to the defendants’ answer.
           6
             The “mandate rule,” which we described and applied in the previous section, “is
   a ‘specific application of the general doctrine of law of the case.’” Demahy, 702 F.3d at 184
   (citation omitted).




                                                10
Case: 21-20010        Document: 00516403512              Page: 11        Date Filed: 07/22/2022




                                          No. 21-20010


           That would be a problem. Prison officials would be the source
           of discriminatory action if they refused to accept or distribute
           items otherwise available on equal terms.
   Lozano, 770 F. App’x at 688. 7
           Lozano alleged in his reply to the defendants’ answer that the
   defendants had non-donated kosher foods, including tuna, peanut butter,
   vegetables, beans, cereals, and TDCJ-purchased kosher meals, that they
   provided to Jewish inmates but not to him. Lozano also alleged that after he
   was transferred to the LeBlanc Unit, he was allowed to eat donated kosher
   foods, from which an inference can be drawn that TDCJ officials had
   permission to share donated kosher food with inmates not on the list of
   Jewish offenders. As evidence supporting these allegations, Lozano
   submitted declarations from two other inmates that corroborated his claims.
   Thus, at the very least, there is a genuine dispute of material fact as to
   whether “prison officials either had permission to share [the donated kosher
   meals] with non-Jewish inmates, or had other non-donated foods they
   refused to furnish Lozano.” Id. Accordingly, summary judgment was
   inappropriate. 8



           7
             Under this court’s rules, unpublished opinions issued on or after January 1, 1996
   “are not precedent, except under the doctrine of res judicata, collateral estoppel or law of
   the case (or similarly to show double jeopardy, notice, sanctionable conduct, entitlement to
   attorney’s fees, or the like).” 5th Cir. R. 47.5.4; see also Ballard v. Burton, 444 F.3d 391,
   401 n.7 (5th Cir. 2006). Accordingly, while the above statement of the state action doctrine
   is binding on this panel under the law of the case doctrine, it is not binding on subsequent
   panels. We need not opine on the previous panel’s assertions that it “would not be a
   problem” for prison officials to “simply refuse[] to divert meals earmarked for Jewish
   inmates to Muslim inmates” and that “[t]here is no discriminatory state action where
   prison officials act as mere conduits for a transfer from a third-party outside of the prison
   to an inmate within its walls.” Lozano, 770 F. App’x at 688 (5th Cir. 2019).
           8
             Additionally, we note that Rabbi Goldstein testified that while he “did not
   influence, have authority, or aid in the creation of making [the] restrictions concerning the




                                                11
Case: 21-20010        Document: 00516403512              Page: 12       Date Filed: 07/22/2022




                                         No. 21-20010


                                               IV.
           Finally, Lozano challenges the district court’s denial without
   prejudice of his motion to appoint counsel. He has also filed a motion for
   appointment of counsel with this court.
           “A civil rights complainant has no right to the automatic appointment
   of counsel. The trial court is not required to appoint counsel for an indigent
   plaintiff asserting a claim under 42 U.S.C. § 1983 . . . unless the case presents
   exceptional circumstances.” Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir.
   1982) (citations omitted). The factors that courts should consider when
   determining whether exceptional circumstances exist that merit the
   appointment of counsel include:
           (1) the type and complexity of the case; (2) whether the
           indigent is capable of adequately presenting his case;
           (3) whether the indigent is in a position to investigate
           adequately the case; and (4) whether the evidence will consist
           in large part of conflicting testimony so as to require skill in the
           presentation of evidence and in cross examination.
   Id. at 213 (citations omitted). “We will overturn a decision of the district
   court on the appointment of counsel only if a clear abuse of discretion is
   shown.” Cupit v. Jones, 835 F.2d 82, 86 (5th Cir. 1987).
           When the district court denied Lozano’s motion for appointment of
   counsel, it explained that “[t]he type and complexity of the instant case is not


   donated Kosher meals,” he did “run[] the distribution of donations for Chabad Harvey
   Relief in the Houston area,” in which capacity he “brought [the] donated Kosher meals to
   the Wallace Pack unit and provided a list of Jewish offenders that were going to receive the
   meals.” Given that Rabbi Goldstein also testified that he was “under contract with the
   [TDCJ] to serve as the Department’s head rabbi,” on remand the district court should
   consider whether Lozano is entitled to relief on the ground that Rabbi Goldstein’s actions
   constitute discriminatory state action. We do not express an opinion on the ultimate merits
   of this issue.




                                               12
Case: 21-20010     Document: 00516403512           Page: 13   Date Filed: 07/22/2022




                                    No. 21-20010


   exceptional, and plaintiff has shown himself reasonably able to represent his
   own legal interests.” The district court further stated that it would
   “reconsider the need to appoint counsel should this case be set for a jury
   trial.” We cannot say that the district court clearly abused its discretion by
   denying Lozano’s motion. However, given that after our first remand Lozano
   proved unable to cure the inadequacies in his original pleadings in a manner
   that complied with the district court’s procedures and that this case, which
   is now being remanded for the second time, is becoming increasingly
   complicated, the district court may choose to reconsider whether counsel
   should be appointed to represent Lozano.
           Because we are granting Lozano the relief that he seeks from us, his
   motion for appointment of counsel to represent him before this court is now
   moot.
                                        V.
           For the foregoing reasons, the district court’s order granting the
   defendants’ motion for summary judgment is REVERSED and the case is
   REMANDED for further proceedings consistent with this opinion.
   Lozano’s motion for appointment of counsel to represent him before this
   court is DENIED AS MOOT.




                                         13